                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 GERALD MARSHALL,                                 §
              Petitioner,                         §
                                                  §
 v.                                               § CIVIL ACTION NO. 4:14–CV–3438
                                                  §
 BOBBY LUMPKIN,                                   §
                        Respondent.               §

                            MOTION TO SUBSTITUTE COUNSEL

       On August 20, 2020, Mr. Marshall filed a pro se Motion for Appointment of New Counsel

Because of a Conflict of Interest. Doc. 102. In the Motion, Mr. Marshall requested that this Court

remove his current attorneys, the Federal Public Defender’s Office for the Northern District of Texas

(“FPD-TXN”) and Nicole DeBorde. Pursuant to this Court’s order, Doc. 103, undersigned counsel

filed an ex parte sealed response to Mr. Marshall’s motion. Doc. 105. Subsequently, this Court

entered a sealed order and then temporarily suspended the briefing schedule in this case. Doc. 106;

Doc. 108.

       In light of those sealed pleadings, undersigned counsel requests that this Court grant Mr.

Marshall’s request for the substitution of counsel. See Martel v. Clair, 565 U.S. 648, 658 (2012)

(explaining that substitution of counsel is warranted when it is in the “interests of justice”). The

FPD-TXN and attorney DeBorde request permission to withdraw as counsel for Mr. Marshall.

Further, that the Capital Habeas Unit of the Federal Public Defender’s Office for the Eastern

District of California (“FPD-CAE”) be appointed as counsel for Mr. Marshall. Yesterday, the FPD-

CAE completed the necessary administrative approvals to represent Mr. Marshall and received
formal permission to be appointed as counsel in this case. Mr. Marshall has also informed the FPD-

TXN that he is amendable to the FPD-CAE being substituted as counsel.

       The contact information for the FPD-CAE is as follows:

       David Harshaw
       Supervising Assistant Federal Public Defender
       Capital Habeas Unit
       Federal Public Defender’s Office for the Eastern District of California
       801 I Street, 3rd Floor
       Sacramento, CA 95814
       916-498-6666, ext. 7312
       david_harshaw@fd.org

Consistent with the information presented in undersigned counsel’s sealed response, the FPD-CAE

requests that this Court reset the deadline for filing Mr. Marshall’s reply to six months from the date

of its appointment. Doc. 105, Ex. 1 (Declaration of David H. Harshaw III).

       Due to these matters currently being ex parte and/or under seal by order of this Court, the

undersigned has not conferenced this motion with counsel for the Director, as adequately doing so

would require discussion of those sealed matters.

                                          CONCLUSION

       For the foregoing reasons, undersigned counsel respectfully requests that this Court grant

this motion and allow the FPD-TXN and attorney DeBorde to withdraw as counsel, and

the FPD-CAE be substituted in as counsel for Mr. Marshall.




                                                  2
Respectfully Submitted,

NICOLE DEBORDE
Federal ID No. 16839
TBA No. 00787344
3515 Fannin Street
Houston, Texas 77004
Telephone: (713) 526-6300
Facsimile: (713) 808-9444
nicole@HoustonCriminalDefense.com

/s/ Jeremy Schepers

JEREMY SCHEPERS
TBA No. 24084578
Supervisor, Capital Habeas Unit

Office of the Federal Public Defender
Northern District of Texas
525 S. Griffin St., Suite 629
Dallas, Texas 75202
jeremy_schepers@fd.org




3
                              CERTIFICATE OF CONFERENCE

       I hereby certify that I have not conferenced this motion with counsel for the Director, as
adequately doing so would require discussing matters that are filed ex parte and/or under seal.


                                  /s/ Jeremy Schepers
                                  Jeremy Schepers



                                 CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing motion has been served by
CM/ECF upon counsel for Respondent on November 4, 2020:


Rachel L. Patton
Assistant Attorney General
Office of the Attorney General
P.O. Box 12548
Austin, TX 78711
rachel.patton@oag.texas.gov


                                  /s/ Jeremy Schepers
                                  Jeremy Schepers




                                                4
